/7            o' ct0cx...8..........   tt
                                                                      ^t......1i
                              CAUSE NO. 2016-DCR-0627                    *..   -,-././,.x.ffi.,.,.fr<.;t...=..wrra:i,...
                                                                      rrJi dcd I0r16, drrurct (]lerl(, ftmDte Couniy, Iexas

STATE OF TEXAS                               $          IN THE DISTRICT COURT
                                             s
vs.                                          $          452nd JUDICIAL DISTRJCT
                                             $
KEVIN MICHAEL MCGRUDER                       $          KIMBLE COUNTY, TEXAS

                                 NOTICE OF APPEAL

       Now comes KEVIN MICHAEL MCGRUDER, Defendant in the above styled and
numbered cause, and, within thirty (30) from the date of sentencing, files this Notice             of
Appeal to the Fourth Court ofAppeals of the conviction in this cause.




                                                 Respectfully submitted,



                                                 STEVENJ. PICKELL
                                                 Attomey ftf Defendant
                                                 620 Eatl Garrett Street
                                                 Kerrville, Texas 78028
                                                 830.257.5100 (phone)
                                                 830.257.5102 (fax)
                                                 State Bar   No. 15970500

                            CERTIFICATE OF SERVICE

     I certifr that a true copy of the above was sent by fax to Tonya Ahlschwede,
452ND District Attomey, at 325.347.8404, on August']         I, 2017.


                                                                 O
                                                                 c-<_,-
                                                                 \
                                                 STEVEN